 JEMCO, INC.305Jemco,Inc.andUnited Steelworkers of America,AFL-CIO. Case 7-CA-9041April 30, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY ANDPENELLOOn April 5, 1972, Administrative Law Judge' Wil-liam J. Brown issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the Ad-ministrative Law Judge's Decision in light of the ex-ceptions and brief and has decided to affirm theAdministrative Law Judge's rulings, findings, andconclusions, except as modified below.This case arises out of an allegation that EleanorKing, an employee of Respondent, was terminated inviolation of Section 8(a)(1) and (3) of the Act. Re-spondent denies any violation of the Act and con-tends instead that King's termination resulted from aproper application of article VIII, section 2(c) of thecollective-bargaining agreement, which provides forautomatic termination if an employee "following alay-off for lack of work . . . fails or refuses to returnto work within five (5) regularly scheduled workingdays of such [a notice of] recall is sent to his lastaddress on record with the Company."Eleanor King went on sick leave on April 14, 1970.In May 1970, the bargaining unit, of which Mrs. Kingwas a member, went on strike and the strike continueduntil June 4. 1971. On June 4, 1971, Respondent andthe Union entered into a strike-settlement agreementwhich provided, in relevant part:Employees will be called back to work as neededunder the callback provisions of the presentAgreement.There is no specific provision of the agreementwhich bears the heading "Callback," but a reading ofthe text of the agreement indicates that the referenceisnecessarily to the seniority article which specifiesthe order of recall from layoff and also the provisionabove quoted relating to the procedure for recall-i.e.,the sending of a notice of recall to the employee's lastknown address, and the understanding that an em-1The title of "TrialExaminer"was changed to "Administrative LawJudge" effectiveAugust 19, 1972ployee is to be terminated if he fails or refuses toreturn to work within 5 working days.A registered letter of recallwas sentto EleanorKing after the signing of the strike-settlement agree-ment, but at the time it was sent Mrs. King was inFlorida, from whence she returned about noon onThursday, June 10. There is a factual dispute as towhether, on June 10 and 11, Eleanor King telephonedthe Company. It is not disputed that she telephonedthe Company on June 12, on which date she wasadvised that her employment had been terminated onthe ground that she had not reported for work within5 working days of the date of the recallletter.Eleanor King thereupon filed a grievance under thegrievance and arbitration procedures of the agree-ment. The grievance was properly filed at step 2 andwas denied in that step. Eleanor King thereupon noti-fied the Company that the grievance would be takento the next step of the procedure. The grievance wasnot processed further. According to the testimony ofEleanor King, she attempted to get Respondent's an-swer to the grievance in the next step but was unsuc-cessful in obtaining any answer. Although thecontract provides for a forfeiture of a grievance by theCompany if it fails to answer in timely fashion, noclaim of forfeiture was made and there is no evidencethat arbitration of the grievance was ever sought. In-stead, no further action was taken by Mrs. King or herunion representatives until an unfair labor practicecharge was filed on October 18, 1971, alleging that thetermination was discriminatory.The contractcontains a clauseprohibiting discrimi-nation "against any employee because of his exercis-ing his rights guaranteed by Section 7 of theLabor-Management Relations Act." It alsocontainsa full grievance procedure terminating in binding ar-bitration.Contrary to the determination of the Administra-tive Law Judge herein, we are of the view that thepropriety of the termination of Eleanor King was amatter which could and should have been determinedpursuant to the grievance and arbitration provisionsof the agreement. We are not persuaded that the Ad-ministrative Law Judge was correct in his conclusionthatMrs. King's failure to receive an answer at thethird step constituted a "refusal" on the part of Re-spondent to recognize the existing procedures. Therewas ample opportunity for the grievant and her Unionto claim a forfeiture and/or to seek arbitration. In-stead of pursuing any of those remedies, the Unionchose, prematurely we think, to file a charge with thisBoard.In theCollyer 2case, the Board pointed to the con-gressionally expressed and court-approved policy fa-gCollverInsulatedWire. A Gulf and Western Systems Co..192 NLRB 837.203 NLRB No. 32 306DECISIONS OFNATIONALLABOR RELATIONS BOARDvoring voluntary settlement of labor disputes throughthe arbitral process. As the Board stated inCollyer,"When the parties have contractually committedthemselves to mutually agreeable procedures for re-solving their disputes during the period of the con-tract, we are of the view that those procedures shouldbe afforded full opportunity to function." We see noreason why such a policy should not prevail in thepresent case. King's employee status and any rightsshe may have involve, in large measure, interpreta-tions of the contract and/or the modifyingstrike-set-tlementagreement.As the parties have anagreed-upon method for resolving disputes essentiallyinvolving contractual interpretations, we concludethat the issues should be referred to the contractualgrievance and arbitration proceeding under the prin-ciples established by the Board in theCollyercase.'We shall so order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint be, andithereby is, dismissed, provided that:Jurisdiction of this proceeding is hereby retainedfor the limited purpose of entertaining an appropriateand timely motion for further consideration upon aproper showing that either (a) the dispute has not,with reasonable promptness after the issuance of thisDecision, either been resolved by amicablesettlementin the grievance procedure or submitted promptly toarbitration, or (b) the grievance or arbitration proce-dures have not been fair and regular or have reacheda result which is repugnant to the Act.'MEMBER KENNEDY, dissenting:Ido not agree with my colleagues that this caseshould be deferred under the principles established bythe Board inCollyer Insulated Wire, A Gulf and West-ern Systems Co.,192 NLRB 837. Instead, I woulddismiss the complaint.The Respondent and the Union entered into astrike-settlement agreement on June 4, 1971. As aresult of that agreement the Respondent on Saturday,June 5, sent letters of recall by certified mail to fiveemployees including Eleanor King, the alleged discri-minatee in this case.Mrs. King was on vacation inFlorida from June 1 until she returned to her home on3See UnitedAircraft Corporation,192 NLRB382, and see alsoNationalRadio Company, Inc,198 NLRB No ITitus-Will Ford Sales,Inc.,197 NLRB 147 The Respondent has re-quested oral argument.This requestis herebydenied because the record andstatements submittedadequatelypresent the issues and the positions of thepartiesthe afternoon of Thursday, June 10. She said that shepicked up her letter of recall from the post office onJune 10 and claimed that she tried to telephone theCompany several times about 4 p.m. or thereafter thatsame afternoon. She also claimed that she telephonedthe Company several times-about six times in all-on Friday, June 11, but in each instance there was noanswer.The undisputed and uncontradicted testimony oftheRespondent's president, Herbert Johnson, wasthat the Respondent had two telephone lines to itsplant and that when one line is busy, the other linerings.He further testified that at no time during thatweek were both lines busy and that he and anothersupervisor were carefully listening for telephone callsbecause they expected to receive some calls as a resultof the five letters of recall being sent out on June 5.Johnson stated that since he had not received anyresponse by 5 or 5:30 p.m. on Friday, June 11, hemailed out three additional recall letters at that time.Itwas not until the next day, Saturday, June 12, at 9a.m. that Mrs. King first spoke with Johnson on thetelephone concerning the recall letter.To accept Mrs. King's statement that she madenumerous attempts on June 10 and June 11 to tele-phone the Respondent's plant would mean that Re-spondent deliberately did not answer any of itstelephone calls received at its plant for a portion ofone business day and for the entire business day onJune 11 simply for the purpose of avoiding the possi-bility of receiving a call from Mrs. King. Such a con-clusion strains credulity. Furthermore, I find no basisfor the Administrative Law Judge's conclusion thatRespondent's president timed the mailing of the letterof recall to Mrs. King to coincide with Mrs. King'svacation. The timing of the mailing of the recall lettersto all five of the employees, including Mrs. King, onJune 5 is explained by the fact that the Respondentand the Union reached a strike-settlementagreementon June 4.While the execution of the strike-settlement agree-ment on June 4 explains the date Respondent mailedits five recall letters on June 5 (and indeed refutes anycontention that the letter to Mrs. King was timed tocoincide with her absence from the city), in my view,the propriety of Respondent's discharge of Mrs. Kingin no way involves the interpretation of the strike-settlement agreement.'3This caseisdistinguishable fromNationalRadio Company,Inc,198NLRB No I. in whichI joined my colleagues in deferring to arbitration both8(a)(3) allegations as well as 8(a)(5) allegations In that case the allegeddiscrtmmatee was givena 3-day suspensionon December 10, 1969, for onereason and subsequently discharged on March 17,1970, forother reasonswhich were intertwined with the 8(a)(5) allegations and which involved inter-pretation of the provisions of thecollective-bargaining agreement Underthose circumstances,Ifelt that deferral of the entire case undertheCollyerprincipleswas appropriate JEMCO, INC.Iwould dismiss the complaint herein since deferralto arbitration is inappropriate and the evidence failsto establish a violationof the Act.TRIAL EXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: This proceeding un-der Section 10(b) of the National Labor Relations Act, asamended, hereinafter referred to as the Act, came on to beheard at Niles, Michigan, on February 8, 1972. The originalcharge of unfair labor practices was filed on October 19,1971,' by United Steelworkers of America, AFL-CIO, theCharging Party, hereinafter referred to as the Union, andthe complaint herein was issued on December 13 by theGeneral Counsel of the National Labor Relations Board,acting through the Board's Regional Director for Region 7.It alleged, and the duly filed answer of Jemco, Inc., theRespondent, hereinafter sometimes referred to as the Com-pany denied the commission of unfair labor practices withinthe scope of Section 8(a)(3) and (1) of the Act.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. Subsequent to the close of the hear-ing the General Counsel and the Company submitted writ-ten briefs which have been fully considered. On the entirerecord herein and on the basis of my observation of thewitnesses, I make the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe pleadings and evidence establish that the Company,a corporation organized and existing under and by virtue ofthe laws of the State of Michigan, has its principal office andplace of business in Buchanan,Michigan,where it is en-gaged in the business of precision machining and relatedwork. The Company's answer to the complaint admits thatit is an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act, and at the hearingherein the company president, Mr. Herbert O. Johnson,stipulated that the Company annually furnishes servicesvalued in excess of $50,000 to companies which annuallyship goods valued in excess of $50,000 directly to customersoutside the State of Michigan. In 190 NLRB 166 wherejurisdiction over the Company was asserted, it was foundthat the Company annually ships from its Buchanan plantgoods valued in excess of $50,000 directly to points locatedoutside the State of Michigan. I find that the Company isan employer engaged in commerce and that assertion ofjurisdiction is warranted.'iDates hereinafter,unless otherwise noted,relate to the calendar year197121 reject as frivolous the contention of the Company that the RegionalOffice,whence issued the complaint herein, was incapable of impartialinvestigation of the merits of the charge because the Regional Office investi-gators are themselves members of a union11THE LABOR ORGANIZATION INVOLVED307The pleadings and evidence establish and I find that theUnion is a labor organization within thepurview ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAt all material times there has been in effect a collective-bargaining agreement between the Union and the Companycovering production and maintenance employees of the Bu-chanan operation, with certain exclusions not here material.The agreement contains maintenance of membership provi-sions. Eleanor King, alleged to have been discriminatorilydischarged on June 10, was employed by the Company asa machine operator form January 1966 until her discharge;her testimony reveals that she was at all times during heremployment active in union affairs, having served as finan-cial secretary of the Union and on its grievance and negoti-ating committees as well as on the Union's strike committeein connection with a union 1971. In her work on the strikecommittee she prepared the picket lists, served doughnutsand coffee to the pickets, and relieved on the picket line.Her testimony that while engaged in this latter activity onMay 31, 1971, Johnson brushed her with his car in the plantdriveway, in a incident resulting in court proceedings,stands undenied by Johnson. I conclude that CompanyPresident Johnson was,at all material times,aware of herlongstanding and current substantial support of the Union.On April 14, 1969, Mrs. King injured her elbow while atwork running a turret lathe and was off work until lateOctober 1969. She remained under a physician's care for theinjury for the balance of 1969 and until some time in 1970when she resumed running machines. On April 13, 1970, sheinjured her arm at work and her immediate supervisor, Hal-terman, sent her to Johnson who said no other work wasavailable; she went on sick leave starting April 14, andsubsequently had surgery on her arm in May, 1971.3 FromJune 1, 1971, until June 9, 1971, Mrs. King was on vacationin Florida, returning about noon on Thursday, June 10. Onher return from Florida a registered letter from the Compa-ny wasawaitingher. The letter G. C. Exh. 3, dated andpostmarked June 5, called her back to work and asked thatshe notify the Company by telephone or letter, of her inten-tion with respect to return to work. The letter specified thather job was to be that of production worker "B" Job Classi-fication 6.°Mrs. King testified, and I credit her account, that onreceipt of the Company letter on June 10 she called theCompany several times about 4 p.m. but no one answeredthe telephone;she telephoned again the following day, Sat-urday, and spoke to Johnson informing him that she hadhad surgery on her injured arm, which Johnson acknowl-edged his awareness of, and that she would return to workafter a release from her physician.Johnson stated that aphysician's release was immaterial since she was terminated.Mrs. King filed a grievance on June 16 protesting hertermination and asking restoration of her seniority and a7Thisinjury appears to have been a compensable injury.There is. apparently,no contention that this was not a proper classifica-tion and rate 308DECISIONS OFNATIONALLABOR RELATIONS BOARDreturn to work when discharged from her physician's care.On that date Johnson denied the-grievance stating that herseniority terminated when she failed to notify the Companywithin 5 scheduled work days from the Company's letter ofrecall.On June 19,Mrs. King notified the Company that shewas taking the grievance to the next step and requesting ameeting with Johnson.Although Johnson denies receipt ofthis notice,G.C. Exh.7, I credit her testimony that G.C.Exh. 8 is a Post Office return receipt for the notice,and thatJohnson refused the further processing of the grievance. Iconclude that Johnson's refusal to recognize the existingprocedures for processing of the grievance precludes anycontention that the issues involved in Mrs. King's dischargeshould be exclusively in the domain of the grievance andarbitration procedures of the agreement and that the issueof her discharge is properly before the Board for adjudica-tion.In resolving the almost Incredible perplexities of the testi-mony in this case,there appears to be one key which, to mymind,unmistakably furnishes the touchstone needed for aresolution of the conflicting claims and accounts.The re-cord indicates unmistakably that Johnson knew of Mrs.King's absence from the area at the time he sent out theletter of recall on June 5.I conclude that Johnson knew ofher absence and of her probable return about June 10, timedthe letter of recall to coincide with her absence,and refusedto answer the telephone in the late afternoon of June 10. Inview of Johnson's intemperate opposition to continued rec-ognition of the Union and his apparent particular antago-nism toward Mrs. King,Iconclude that his act interminating her was motivated by his animus against her forher longstanding leadership in union activities among em-ployees of the plant and constituted an unfair labor practiceas alleged in the complaint.IV THEEFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with the company businessoperations described in section I, above,have a close, inti-mate,and substantial relationship to trade,traffic,and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.V THE REMEDYIn view of the findings above set forth to the effect thatthe Companyhas engaged in unfair labor practices affect-ing commerce,itwill be recommended that it be requiredto cease and desist therefrom and, in view of the findingsof discriminatory discharge,from any unfair labor practic-es,N.L.R.B. v. EntwistleMfg.Co., Inc., 120 F.2d 532 (C.A.4). It will also be recommended that the Company take suchaffirmative action as appears necessary to effectuate thepolicies ofthe Act, including reinstatement of the employeediscriminatorily refused reinstatement,with backpay com-puted in accordance with the remedial relief policies enun-ciatedin F.W.WoolworthCompany,90 NLRB 289, andIsisPlumbing&Heating Co.,138 NLRB 716.On the basis of the foregoing findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the purviewof Section 2(5) of the Act.3.By terminating the employment of Eleanor King onJune 10 and thereafter refusing her reinstatement in reprisalfor her activities on behalf of the Union,the Company hasengaged in unfair labor practices within the scope of Section8(a)(3) and(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]